655 F.2d 397
210 U.S.App.D.C. 284
FEDERAL ELECTION COMMISSION,v.CITIZENS FOR DEMOCRATIC ALTERNATIVES IN 1980, Appellant.
No. 80-1256.
United States Court of Appeals,District of Columbia Circuit.
Argued Jan. 12, 1981.Decided May 19, 1981.

Stephen G. Ryan, Washington, D. C., for appellant.
Kathleen I. Perkins, Asst. Gen. Counsel, Federal Election Commission, Washington, D. C., with whom Charles N. Steele, Gen. Counsel and Miriam Aguiar, Atty., Federal Election Commission, Washington, D. C., were on the brief for appellee.
Before TAMM and WALD, Circuit Judges and HAROLD H. GREENE*, United States District Court Judge for the District of Columbia.
Opinion for the Court filed by Circuit Judge WALD.
WALD, Circuit Judge:


1
This case raises issues identical to those in Federal Election Commission v. Machinists Non-Partisan Political League, No. 80-1136, 655 F.2d 380, which we decide today.  Respondent here is one of the so-called "draft-Kennedy" groups which in 1979 allegedly received contributions in violation of the Federal Election Campaign Act, 2 U.S.C. § 441a(a)(1)(C), (2)(C).  See also 2 U.S.C. § 441a(f) ("No ... political committee shall knowingly accept any contribution ... in violation of the provisions of this section.  No officer or employee of a political committee shall knowingly accept a contribution made for the benefit or use of a candidate ... in violation of ... this section") (emphasis supplied).


2
For the reasons stated in our opinion in No. 80-1136, we hold that the Commission has no jurisdiction over allegations that this respondent received contributions for its "draft-Kennedy" effort in excess of some supposed statutory limit.  The subpoena issued to respondent by the Commission was therefore outside the scope of the Commission's investigative powers, and thus the district court's enforcement order must be vacated.  This case is remanded for further proceedings consistent with our opinion in No. 80-1136.


3
So ordered.



*
 Sitting by designation pursuant to 28 U.S.C. § 292(a)